United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2852
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Carla Marshall,                         *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 6, 2011
                                Filed: December 15, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Carla Marshall appeals the sentence the district court1 imposed upon revoking
her supervised release. Upon careful review, we conclude that it was not
unreasonable for the district court to sentence Marshall to a 4-month prison term,
which was within the advisory Guidelines range and below the statutory maximum,
followed by a 1-year supervised-release term, which was also authorized by statute.
See 18 U.S.C. § 3583(e)(3) (maximum term of imprisonment upon revocation of
supervised release is 2 years for Class C felony); 18 U.S.C. § 3583(h) (maximum term

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
of supervised release upon revocation of supervised release is term of supervised
release authorized by statute for offense that resulted in original term of supervised
release, less any term of imprisonment imposed upon revocation); 21 U.S.C.
§ 841(b)(1)(C) (requiring at least 3 years of supervised release, but not setting forth
maximum term of supervised release); United States v. Petreikis, 551 F.3d 822, 824
(8th Cir. 2009) (applying presumption of substantive reasonableness to revocation
sentence within Guidelines range); United States v. Perkins, 526 F.3d 1107, 1110 (8th
Cir. 2008) (district court need not make specific findings on 18 U.S.C. § 3553(a)
factors; all that is generally required to satisfy appellate court is evidence that court
was aware of relevant factors); see also United States v. Tyson, 413 F.3d 824, 825
(8th Cir. 2005) (per curiam) (revocation sentences reviewed for unreasonableness in
accordance with United States v. Booker, 543 U.S. 220 (2005)).

     Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw.
                      ______________________________




                                          -2-